Exhibit 10.5

 

Execution Copy

 

SECOND AMENDMENT TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDMENT is made on May 8, 2006 by and between MOTHERS WORK, INC. (the
“Company”) and REBECCA C. MATTHIAS (“Executive”).

 

WHEREAS, the Company and Executive are parties to an Amended and Restated
Employment Agreement dated as of April 28, 2005, as amended effective December
29, 2005 (the “Employment Agreement”); and

 

WHEREAS, Section 17 of the Employment Agreement provides that the Company and
Executive may amend the Employment Agreement by agreement in writing; and

 

WHEREAS, the Company has requested that Executive agree to certain changes with
respect to the vesting of stock options awarded annually to Executive, if any.

 

NOW, THEREFORE, in consideration of these premises and intending to be legally
bound hereby, the Employment Agreement is amended as follows, effective as of
the date first above written:

 

1.             The last sentence of Section 5.3 is revised in its entirety to
read as follows:

 

“Such Options shall be exercisable at the closing price of the Common Stock as
reported by NASDAQ on the date of grant and shall vest immediately; provided,
however, that with respect to the 2006 fiscal year Option Compensation, that
Option shall vest on the first anniversary of the date of grant, provided that
Employee remains in continuous service with the Company through such date (and
subject to accelerated vesting in accordance with this Agreement and the
applicable plan under which that Option is issued).”

 

2.             The Employment Agreement, as amended by the foregoing changes, is
hereby ratified and confirmed in all respects.

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized officer and Executive has executed this Amendment, in each case
on the date first written above.

 

 

 

MOTHERS WORK, INC.

 

 

 

 

 

 

 

By: 

/s/ EDWARD M. KRELL

 

 

 

 

 

Name & Title: Edward M. Krell, Executive Vice President
– Chief Financial Officer

 

 

 

 

 

 

 

REBECCA C. MATTHIAS

 

 

 

 

 

 

 

/s/ REBECCA C. MATTHIAS

 

 

--------------------------------------------------------------------------------